DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 65-67 and 76 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2013/0001145 by Yin et al. ("Yin”).
As for claim 65, Yin discloses an analytical instrument system (Fig. 9A; paragraphs [0065] and [0066]) comprising:
at least one frit (Figs. 3A, 3B) comprising a central porous region (“central porous region” at 142 in annotated Fig. 3A below) having a first thickness (328) in a direction of fluid flow through the frit, the central porous region comprising a porous material (see 
 
    PNG
    media_image1.png
    685
    1097
    media_image1.png
    Greyscale




As for claim 67, Yin discloses that said analytical instrument system comprises an ultra high pressure liquid chromatography system or an ultra high performance liquid chromatography system (paragraph [0002]) or an ion chromatography system.

As for claim 76, Yin discloses that the solid outer portion (at 122) is integral to the frit.

Allowable Subject Matter
Claims 58-64, 68-72, 74 and 77-82 are allowed.

Response to Arguments
Applicant's arguments filed 1/25/2021 have been fully considered but they are not persuasive.
On pages 6-8 of the Remarks, Applicant argues that Yin does not disclose the intermixed region. The examiner respectfully disagrees.  Yin discloses an intermixed region as shown in annotated Fig. 3A above.  The intermixed region includes solid portions which define exteriors of hexagons in the intermixed region and porous regions which are the interiors of the hexagons in the intermixed regions.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853